Whereas by an Order of this Court on the 5 th March last, It was Ordered, That the Injunction in this Cause should be Dissolved, unless Cause were this day Shewn to the contrary: Now upon opening the Matter unto this Court by Mr. Rutledge of Counsel for the Defendant It was Moved that the said Injunction might be Dissolved Mr. Graeme 4 of Counsel for the Complainant *391Offered some Reasons for continuing the same, Whereupon and on hearing what was alledged by the Councel on both Sides; It appeared to this Court That the Complainant’s Bill hath not sufficient Equity in it for continuing the Said Injunction; It is therefore Ordered That the Injunction in this Cause be dissolved, and the Bill dismissed out of this Court with Costs of Suit to be paid by the Complainant.
Alexr Stewart Deputy Register

 David Graeme, attorney-general 1757-1764, was the son of Dr. William Graeme of Charleston, and was admitted to Middle Temple in 1753. He was a member of the Commons House in *759> when he was married to Miss Anne Matthewes, “an heiress of great fortune and fine accomplishments.” He died in 1777, and his will was proved in London by his widow, sole legatee and *391executrix. (E. A. Jones, American Members of the Inns of Court, p. 89; A. S. Salley [compiler], Marriage Notices in the South-Carolina Gazette and its Successors, 1902, p. 19; SCHGM, IV, 237, 238.)